Exhibit 10.1
JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (this “Agreement”), dated as of June 21, 2010, is by
and among Man Group plc, a public limited company existing under the laws of
England and Wales (“Man”), Escalator Sub 1 Inc., a Delaware corporation and a
wholly owned subsidiary of Man (“Merger Sub”), GLG Partners, Inc., a Delaware
corporation (“GLG”), Ogier Fiduciary Services (Cayman) Limited, acting solely in
its capacity as trustee of Blue Hill Trust, a Cayman Islands STAR Trust (“Blue
Hill”), Ogier Fiduciary Services (Cayman) Limited, acting solely in its capacity
as trustee of Green Hill Trust, a Cayman Islands STAR Trust (“Green Hill”), Sage
Summit LP, a UK partnership (“Sage Summit”), and Lavender Heights Capital LP, a
Delaware limited partnership (“Lavender Heights”).
     WHEREAS, Man, Merger Sub and GLG are parties to an Agreement and Plan of
Merger (the “Merger Agreement”) dated as of May 17, 2010;
     WHEREAS, Man and, Sage Summit, Lavender Heights and certain other
stockholders of GLG (collectively, the “Selling Stockholders”) are parties to a
Share Exchange Agreement (the “Share Exchange Agreement”) dated as of May 17,
2010;
     WHEREAS, Man, Merger Sub and the Selling Stockholders are parties to a
Voting and Support Agreement (the “Voting and Support Agreement”) dated as of
May 17, 2010;
     WHEREAS, Sage Summit and Blue Hill are parties to a Purchase Agreement (the
“Sage Purchase Agreement”) dated as of the date hereof, pursuant to which it is
contemplated that (i) Blue Hill shall purchase from Sage Summit all shares of
common stock of GLG held by Sage Summit, which are subject to the Share Exchange
Agreement and the Voting and Support Agreement, and (ii) Blue Hill shall become
a party to and assume the rights and obligations of Sage Summit under the Share
Exchange Agreement and the Voting and Support Agreement; and
     WHEREAS, Lavender Heights and Green Hill are parties to a Purchase
Agreement (the “Lavender Purchase Agreement”) dated as of the date hereof,
pursuant to which it is contemplated that (i) Green Hill shall purchase from
Lavender Heights all shares of common stock of GLG held by Lavender Heights,
which are subject to the Share Exchange Agreement and the Voting and Support
Agreement, and (ii) Green Hill shall become a party to and assume the rights and
obligations of Lavender Heights under the Share Exchange Agreement and the
Voting and Support Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Share Exchange Agreement Joinder. Each of Blue Hill and Green Hill
hereby agrees that, upon execution of this Agreement and subject to the
following sentence, (i) it shall become a party to the Share Exchange Agreement
and shall have the benefit of and be bound by, and subject to, all of the
rights, covenants, terms and conditions of the Share Exchange

 



--------------------------------------------------------------------------------



 



Agreement as fully and the same as though each of Blue Hill and Green Hill was
an original party thereto, and shall be subject to all the provisions and shall
perform all the obligations of the Share Exchange Agreement (including
Section 2.1 thereof) applicable to Sage Summit or Lavender Heights, as the case
may be, as fully and the same as though performed by Sage Summit or Lavender
Heights, as the case may be, and (ii) without limiting the generality of the
foregoing, it hereby makes the representations and warranties in Article 3 of
the Share Exchange Agreement of a “Stockholder” as defined in and under the
Share Exchange Agreement. The parties hereto acknowledge and agree that, in
accordance with the terms of the Share Exchange Agreement, for all purposes
under the Share Exchange Agreement, each of Blue Hill and Green Hill shall be
deemed to be a “Stockholder” and a “Service Partnership” as such terms are
defined thereunder and Ogier Fiduciary Services (Cayman) Limited (“OFSCL”) shall
be deemed to be a “Trustee Party” as such term is defined thereunder, with the
full benefit of the provisions in the Share Exchange Agreement that apply to a
“Trustee Party”. For the avoidance of doubt, each of Blue Hill and Green Hill is
a purpose trust and currently does not have any beneficiaries as of the date
hereof but may in the future have beneficiaries.
     2. Voting and Support Agreement Joinder. Each of Blue Hill and Green Hill
hereby agrees that, upon execution of this Agreement and subject to the
following sentence, (i) it shall become a party to the Voting and Support
Agreement and shall have the benefit of and be bound by, and subject to, all of
the rights, covenants, terms and conditions of the Voting and Support Agreement
as fully and the same as though each of Blue Hill and Green Hill was an original
party thereto, and shall be subject to all the provisions and shall perform all
the obligations of the Voting and Support Agreement applicable to Sage Summit or
Lavender Heights, as the case may be, as fully and the same as though performed
by Sage Summit or Lavender Heights, as the case my be, and (ii) without limiting
the generality of the foregoing, it hereby makes the representations and
warranties in Article 2 of the Voting and Support Agreement of a “Stockholder”
as defined in and under the Voting and Support Agreement. The parties hereto
acknowledge and agree that, in accordance with the terms of the Voting and
Support Agreement, for all purposes under the Voting and Support Agreement, each
of Blue Hill and Green Hill shall be deemed to be a “Stockholder” as such term
is defined thereunder and OFSCL shall be deemed to be a “Trustee Party” as such
term is defined thereunder, with the full benefit of the provisions in the
Voting and Support Agreement that apply to a “Trustee Party”.
     3. Consent. Man and Merger Sub hereby consent to the execution, delivery
and performance of the Sage Purchase Agreement and the Lavender Purchase
Agreement and the transactions contemplated thereby (including delivery of
shares of GLG common stock), by Sage Summit and Lavender Heights, respectively,
for purposes of Sections 5.5(a)(vi), 5.5(a)(viii), 5.5(a)(xi) and 5.5(a)(xviii)
of the Merger Agreement, the Share Exchange Agreement and the Voting and Support
Agreement.
     4. GLG Shares. Each of Sage Summit and Lavender Heights hereby represents
and warrants to Man and Merger Sub that the dates and numbers of GLG Shares
subject to the calculation of the number of Man Shares to be delivered by Blue
Hill to Sage Summit or Green Hill to Lavender Heights, as applicable, as set
forth on the applicable Schedule I to the Sage Purchase Agreement or Lavender
Purchase Agreement, as the case may be, correspond to the true and correct
vesting dates and applicable vested amounts under the Second Amended and

2



--------------------------------------------------------------------------------



 



Restated Limited Partnership Agreement of Sage Summit or the Second Amended and
Restated Limited Partnership Agreement of Lavender Heights, as applicable, in
effect on May 17, 2010 (the “Limited Partnership Agreements”).
     5. Vesting and Other Terms. Each of Sage Summit and Lavender Heights hereby
agrees that the purchase price to be received by Sage Summit from Blue Hill
under the Sage Purchase Agreement or by Lavender from Green Hill under the
Lavender Purchase Agreement, as applicable, shall be subject to the same vesting
and other terms and conditions that were applicable to Sage Summit’s and
Lavender Heights’ GLG Shares immediately prior to the closing of the Sage
Purchase Agreement or Lavender Purchase Agreement, as applicable, except to the
extent acceleration is necessary to permit payment of applicable taxes;
provided, however, such purchase price and the payment dates of such purchase
price may be adjusted to the extent that forfeitures and/or reallocations of
membership interest held by certain members of Sage Summit or Lavender Heights
occur after the date of this Agreement in accordance with the terms of the
applicable Limited Partnership Agreement.
     6. Certification. Starting on December 31, 2010 and ending on the date on
which the final purchase price installment is payable under the Sage Purchase
Agreement or the Lavender Purchase Agreement, as applicable, on June 30 and
December 31 of each year, each of Sage Summit, Lavender Heights, Blue Hill and
Green Hill shall provide certifications to Man to the effect that it has not
distributed Man Shares (or proceeds from the sale of Man Shares) other than in
accordance with the provisions of the Sage Purchase Agreement, Lavender Purchase
Agreement or the applicable Limited Partnership Agreement, as the case may be.
     7. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise, by any of the parties without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and permitted assigns. Any purported assignment
not permitted under this Section 7 shall be null and void.
     8. Further Assurances. Each party hereto shall, from time to time execute
such other documents and agreements and provide such certificates as any other
party hereunder may reasonably request to carry out and fulfill the
transactions, and permit the exercise and assumption of, such rights and
obligations as are contemplated hereunder.
     9. Headings and Counterparts. The descriptive headings of this Agreement
are for convenience of reference only and do not constitute a part of this
Agreement. This Agreement may be executed by facsimile or portable document
format (pdf) transmission and in separate counterparts, each such counterpart
being deemed to be an original instrument, and all such counterparts will
together constitute the same agreement.
     10. Governing Law. All claims or causes of action (whether at law, in
contract, in tort or otherwise) that may be based upon, arise out of or relate
to this Agreement (including, without limitation, the negotiation, termination,
performance or non-performance of this Agreement) or the execution of this
Agreement, shall be governed by and construed in

3



--------------------------------------------------------------------------------



 



accordance with the laws of the State of Delaware (without regard to any choice
or conflicts of law principles (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware).
     11. Jurisdiction.
     (a) All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in the Chancery Court of the State of
Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of such courts in any such action or proceeding and
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding.
     (b) Without limiting other means of service of process permissible under
applicable law, each of the parties hereto agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in the Share Exchange Agreement (as supplemented by this Agreement)
shall be effective service of process for any suit or proceeding in connection
with this Agreement. The consents to jurisdiction set forth in this Section 11
shall not constitute general consents to service of process in the State of
Delaware and shall have no effect for any purpose except as provided in this
Section 11 and shall not be deemed to confer rights on any person other than the
parties hereto. The parties hereto agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     12. Notices. For purposes of the Share Exchange Agreement and the Voting
and Support Agreement, all notices, requests and other communications to be
given or made to Blue Hill and Green Hill shall be delivered at the following
addresses:
     If to Blue Hill, to:
Blue Hill Trust
c/o Ogier Fiduciary Services (Cayman) Limited
89 Nexus Way
Camana Bay
Grand Cayman KY1-9007
Cayman Islands

4



--------------------------------------------------------------------------------



 



     If to Green Hill, to:
Green Hill Trust
c/o Ogier Fiduciary Services (Cayman) Limited
89 Nexus Way
Camana Bay
Grand Cayman KY1-9007
Cayman Islands
     13. Effective Time. This Agreement shall not become effective until the
closing of the transactions contemplated by the Sage Purchase Agreement and the
Lavender Purchase Agreement.
[Signature pages follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            MAN GROUP PLC
      By:   /s/ Peter Clarke         Name:   Peter Clarke        Title:   Chief
Executive        ESCALATOR SUB 1, INC.
      By:   /s/ John B. Rouser         Name:   John B. Rouser        Title:  
President     

            GLG PARTNERS, INC.
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   General Counsel and Corporate Secretary     

            SAGE SUMMIT LP
      By:   Sage Summit Ltd., its general partner    

                  By:   /s/ Leslie J. Schreyer         Name:   Leslie J.
Schreyer        Title:   Director     

            LAVENDER HEIGHTS CAPITAL LP
      By:   Mount Garnet Limited, its general partner      

            By:   /s/ Leslie J. Schreyer         Name:   Leslie J. Schreyer     
  Title:   Director   

 



--------------------------------------------------------------------------------



 



OGIER FIDUCIARY SERVICES (CAYMAN) LIMITED,
acting solely in its capacity as Trustee of
BLUE HILL TRUST  

            By:   /s/ Fiona Barrie         Name:   Fiona Barrie        Title:  
Authorized Signatory        By:   /s/ Inderjit Singh         Name:   Inderjit
Singh        Title:   Authorised Signatory     

OGIER FIDUCIARY SERVICES (CAYMAN) LIMITED,
acting solely in its capacity as Trustee of
GREEN HILL TRUST

            By:   /s/ Fiona Barrie         Name:   Fiona Barrie        Title:  
Authorized Signatory              By:   /s/ Inderjit Singh         Name:  
Inderjit Singh        Title:   Authorised Signatory     

 